Citation Nr: 1524021	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  12-31 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to VA death pension, dependency and indemnity compensation (DIC), and accrued benefits, to include whether the appellant may be recognized as the Veteran's surviving spouse for VA purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  He died in May 1992.  The Appellant is his former spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania.

Om April 2015, the Appellant presented sworn testimony during a videoconference hearing with the undersigned Veterans Law Judge; a transcript is of record.


FINDINGS OF FACT

1.  The Appellant and the Veteran were married from December 1966 to August 1985, when they divorced.

2.  The Appellant did not live with the Veteran continuously until the date of his death in May 1992.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for VA purposes have not been met, and entitlement to VA death pension, DIC, and accrued benefits is not warranted.  38 U.S.C.A. §§ 103, 503, 1102, 1304, 1310, 1311, 1541, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54, 3.205 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The determinative facts in this case are not in dispute; therefore, the law, and not the underlying facts or development of the facts, is dispositive.  As such, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations concerning notice and assistance do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In any event, as discussed below, the Board is denying the appellant entitlement to recognition as the Veteran's surviving spouse for VA purposes.  As such, the appellant does not have standing as a claimant, and remand of the case to provide the appellant with VCAA notice or for further development would not possibly result in the provision of new information to substantiate the appellant's claim and is therefore unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  The appellant has had ample opportunity to submit evidence to substantiate her claim for recognition as the Veteran's surviving spouse for VA benefits purposes, including during her personal hearing.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of whether the appellant is entitled to recognition as the Veteran's surviving spouse, and therefore no further notice or assistance is necessary in this case.  
II.  Analysis

The Appellant asserts that she is entitled to VA death benefits as the surviving spouse of the Veteran.  She argues that the Veteran was exposed to Agent Orange while serving in Vietnam, which caused his illnesses and death, as well as a burden on the Appellant.  She also argued that, as she was not aware of the Veteran's exposure to Agent Orange upon his return from Vietnam, she was placed at risk and is deserving of compensation.  See, e.g., April 2015 Statement.

Benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 2014).  A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50 (2014).

The facts in this case are not in dispute.  The Appellant has acknowledged that she and the Veteran divorced in 1985 and she was not married to him at the time of his death in 1992.  The Appellant provided testimony that the Veteran initiated the divorce, but that they continued to have a relationship until his death.  She specifically testified that, while they lived in separate residences, he often stayed at her residence and left clothing.  Additionally, they continued to be intimate and neither the Appellant nor the Veteran remarried or formed a relationship with anyone else.  See, e.g., the April 2015 Board hearing transcript; May 2013 statement.  

Although the appellant has testified that she and the Veteran lived together as "man and wife" after their divorce, she cannot be considered the Veteran's common law spouse at the time of his death.  For purposes of VA benefits, the validity of a marriage is determined "according to the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the right to benefits accrued."  38 U.S.C.A. § 103(c); 38 C.F.R. §3.1(j).  Common law marriage is not recognized in North Carolina, where the appellant and the Veteran resided prior to his death.  N.C. GEN. STAT. § 51-1 (2009).  Therefore, she could not have entered into a valid common law marriage with the Veteran.  

Further, the appellant and the Veteran cannot be considered to have reestablished a "deemed valid" marriage for VA purposes after their divorce.  Where an attempted marriage is invalid by reason of legal impediment, it may be "deemed valid" if: (a) the attempted marriage occurred one year or more before the Veteran died; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the Veteran continuously from the date of the attempted marriage until death; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  38 C.F.R. § 3.52. The determination regarding knowledge of a legal impediment is viewed in terms of "what the appellant's state of mind was at the time that the invalid marriage was contracted."  Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995).  When a surviving spouse submits proof of marriage and meets the requirements for a deemed valid marriage, VA will accept the surviving spouse's statement that he or she had no knowledge of an impediment to marriage, absent information to the contrary. 
38 C.F.R. § 3.205(c). 

Here, per appellant's own admission, she and the Veteran did not live together continuously until the date of his death.  She specifically testified that they maintained separate residences, and that he "would leave sometimes and then he'd come back."  See Board Hearing Transcript at 4-6.  Therefore, even if the Board was to concede that the appellant entered into a common law marriage with the Veteran without knowledge of a legal impediment, there is no evidence to show that the appellant cohabitated with the Veteran continuously until the date of his death in 1992.  The threshold requirement for a finding of surviving spouse, therefore, is not met. 

The Board is deeply sympathetic to the Appellant, particularly in light of her personal testimony and lay statements.  However, because there is no evidence to show that the appellant lived continuously with the Veteran from the date of the alleged common law marriage to the date of the Veteran's death in May 1992, she cannot be considered a surviving spouse for VA purposes, entitlement to VA death pension, DIC, and accrued benefits must be denied.  38 U.S.C.A. §§ 103, 503, 1102, 1304, 1310, 1311, 1541, 5107, 7104; 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54, 3.205.


ORDER

Entitlement to recognition of the Appellant as the surviving spouse for purposes of establishing eligibility for VA death benefits is denied.



____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


